Citation Nr: 0829029	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for leukemia for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served honorably in active military service from 
March 1967 to March 1969.  Service in combat in the Republic 
of Vietnam is indicated by the evidence of record.  The 
veteran died in April 2005.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

This case was remanded by the Board in March 2008 for further 
development.  


FINDINGS OF FACT

1.  The veteran died in April 2005 of bilateral pneumonia, 
due to or as a consequence of acute myelogenous leukemia 
(AML), with Crohn's disease as a condition contributing to 
his death but not resulting in the underlying cause of death.  

2.  At the time of the veteran's death, he was service 
connected for generalized psoriasis, rated as 10 percent 
disabling, and for an asymptomatic cicatrix secondary to a 
shell fragment wound of the biceps, rated as non-compensably 
(zero percent) disabling.  

3.  Any leukemia experienced by the veteran was not related 
to his military service.

4.  The disease processes leading to the veteran's death did 
not begin in service and did not otherwise develop as a 
result of his military service.   


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.312 (2007).  

2.  The veteran did not have leukemia that was the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  In the context of a claim 
for DIC benefits, the VCAA notice must include (1) a 
statement of the disabilities, if any, for which a veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53. (2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
August 2005, and again in April 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  The appellant was 
apprised of the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  She was also apprised of 
the three Hupp elements described above.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of its 
reviews of the issues on appeal and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and post-service medical 
records.  VA has no duty to inform or assist that was unmet.  

II.  Cause of Death

The veteran died in April 2005.  The cause of death shown on 
the Certificate of Death was bilateral pneumonia, due to or 
as a consequence of acute myelogenous leukemia (AML), with 
Crohn's disease listed as a condition contributing to the 
death but not resulting in the underlying caused of death.  

At the time of the veteran's death he was service connected 
for generalized psoriasis, rated as 10 percent disabling, and 
for an asymptomatic cicatrix secondary to a shell fragment 
wound of the biceps, rated as non-compensably (zero percent) 
disabling.  In November 2004, several months before the 
veteran died, he submitted a claim for service connection for 
leukemia.  Development of the leukemia claim was ongoing when 
the veteran died in April 2005.  In a rating decision dated 
in November 2005, the RO denied service connection for the 
cause of the veteran's death because the veteran was not 
service connected for anything related to what was medically 
determined to be the cause of the veteran's death.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.312(a) (2007).  For a service-connected 
or compensable disability to be the principal cause of death, 
it must singularly, or jointly with some other condition, be 
the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially to his death, that it combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

Here, the uncontroverted evidence of record fails to show 
that either of the veteran's two service-connected 
disabilities was either a principal or contributory cause of 
death.  Moreover, as will be shown in the section that 
follows, the leukemia that was listed on the veteran's death 
certificate as an underlying cause of the veteran's death was 
not etiologically related to his military service.  Service 
connection for the cause of the veteran's death is therefore 
not warranted.  

III.  Accrued Benefits

In November 2004, several months before the veteran died, he 
submitted a claim for service connection for leukemia.  
Development of this claim was ongoing when the veteran died 
in April 2005.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
The appellant, however, is claiming entitlement to any 
accrued benefits to which she may be entitled based on the 
veteran's leukemia service connection claim.  

Accrued benefits are benefits to which a veteran was entitled 
at his death, based on evidence on file at the date of death, 
and due and unpaid, to be paid to survivors as provided by 
law.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).  For a claimant to prevail on an accrued benefits 
claim, the record must show that (i) the appellant has 
standing to file a claim for accrued benefits, (ii) the 
veteran had a claim pending at the time of death, (iii) the 
veteran would have prevailed on the claim if he had not died; 
and (iv) the claim for accrued benefits was filed within one 
year of the veteran's death.  38 U.S.C.A. §§ 5121, 5101(a) 
(West 2002 and Supp 2008); 38 C.F.R. § 3.1000 (2007); Jones 
v. West, 136 F.3d 1299 (Fed. Cir. 1998).  

Here, the record shows that, as the surviving spouse of the 
veteran, the appellant has standing to file a claim for 
accrued benefits and that she did so in a timely fashion.  
The record also shows that at the time of the veteran's death 
he had a claim pending for service connection for what was 
diagnosed as myelodysplastic syndrome with features of acute 
myeloid leukemia.  Thus, in order to prevail on an accrued 
benefits claim, it must be shown that the veteran would have 
prevailed on the claim if he had not died.  

Only evidence of record at the time of the veteran's death is 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. § 3.1000.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that certain documents may 
be deemed as constructively of record in an accrued benefits 
claim even though physically absent from the record on the 
date of death.  Hayes v. Brown, 4 Vet. App. 353, 360- 361 
(1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, there is medical evidence that the veteran had a 
leukemia disability at the time of his death.  Of record are 
medical records indicating that the veteran was diagnosed in 
late 2004 with acute myeloid leukemia (AML).  However, there 
is no evidence in the veteran's SMRs of any diagnosis or 
treatment related to the veteran's AML.  There is no medical 
evidence of the veteran's AML until late 2004.  Finally, 
there is no credible medical evidence of a nexus between the 
veteran's AML and his military service.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even if 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2007).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases for which service connection may be presumed to be 
due to an association with herbicide agents include chloracne 
or other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Id.  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  

Here, the evidence shows that the veteran served in Vietnam 
during the defined period.  Thus he was presumptively exposed 
to herbicide agents while there.  However, while chronic 
lymphocytic leukemia is among those diseases listed as 
presumed to have been incurred in service with evidence of 
exposure to herbicide agents, that is not the form of 
leukemia with which the veteran was diagnosed.  Service 
connection on a presumptive basis for the veteran's diagnosed 
acute myeloid leukemia is therefore not warranted based on 
exposure to herbicides in Vietnam.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that, under similar 
circumstances, a presumptive service connection procedure 
does not foreclose proof of direct service connection. Combee 
v. Brown, 34 F.3d 1039, 1043-44 (1994).  Of record is a April 
2005 letter from M.D., a medical doctor at the 
oncology/hematology department at the University of Nebraska 
Medical Center, that states in pertinent part that the cause 
of the veteran's disease is unknown, yet his past exposure to 
Agent Orange "cannot be excluded as a potential contributing 
factor."  The Board finds that Dr. D.'s statement is not 
credible medical evidence that the veteran's leukemia was 
caused by his exposure to herbicides because it speculative 
and is not supported by any clinical data or medical 
rationale in support of a conclusion that the veteran's 
leukemia was caused by his exposure to herbicides.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  

Finally, VA has determined that all other forms of leukemia 
(besides chronic lymphocytic leukemia) may be presumed to 
have been caused by exposure to radiation related to onsite 
testing of nuclear weapons or exposure to radiation from the 
detonations at Hiroshima or Nagasaki, Japan.  Here, however, 
there is no evidence in the veteran's record that he was so 
exposed, and there has been no such allegation from the 
veteran, the appellant, or her attorney.  Presumptive service 
connection for the veteran's leukemia on the basis of 
radiation exposure is therefore also not warranted.  

There is no evidence of record showing that the appellant, as 
a layperson, has the specialized medical education, training, 
and experience necessary to render competent medical opinion 
as to the cause of the veteran's death or the etiology of his 
leukemia.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the 
appellant's own assertions in that regard have no probative 
value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim of entitlement to service 
connection for the cause of the veteran's death (DIC), and 
for service connection for leukemia.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to service connection for leukemia for purposes 
of accrued benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


